Citation Nr: 0331698	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-15 840A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to waiver of an overpayment of pension benefits 
in the calculated amount of $9,519.00.
 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  The veteran had been declared incompetent for 
VA purposes, and the appellant is his wife and custodian.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  This case was remanded for additional 
development by the Board in July 1999, and the requested 
development has been completed. 

 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  In December 1995, the veteran was notified, based on 
computer matching reflecting previously unreported income 
from the Social Security Administration, of a proposed 
adjustment in his VA pension award and that an overpayment 
would be created as a result of this adjustment; by letter 
received in December 1995, the veteran stated that he agreed 
with this adjustment. 

3.  By letter dated January 28, 1996, the veteran was 
notified of an overpayment of $9,519.00; he was informed 
therein that he could seek a waiver of the overpayment and 
notified of his procedural and appellate rights. 

4.  There is no indication in the record that the January 28, 
1996, notice letter was returned as undeliverable or that the 
appellant submitted correspondence evidencing an intent to 
file a waiver of the $9,519.00 debt within 180 days of this 
letter. 


CONCLUSION OF LAW

Entitlement to a waiver of recovery of an overpayment of 
$9519.00 is precluded by the appellant's failure to make a 
timely request for a waiver.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted effective from November 9, 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Further, 
implementing regulations have been published. 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).

Under the VCAA, VA has a duty to assist a claimant in 
developing evidence necessary to substantiate a claim.  The 
VCAA also specifies that VA is not required to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a) (West 2002).

In this case, there is no dispute that a waiver of the debt 
in question was not filed within 180 days.  The appellant has 
not alleged that there is any evidence of timely filing.  The 
appellant has not identified any factors, which, under law, 
could extend filing time.  Rather, she feels that other 
factors warrant entitlement to the requested waiver.  Thus, 
there is no avenue for further development under the VCAA.

In cases where the law, and not the evidence is dispositive, 
as is the case here, a claim will be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  While the Board is sympathetic with 
the appellant's contentions, the law is clear that a request 
for waiver of recovery of an overpayment must be filed with 
the agency of jurisdiction within the appropriate time frame.  
Because a timely request for waiver was not filed, the Board 
does not have jurisdiction over the merits of the issue.  
Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, her claim must be denied.

According to the appropriate law and regulations, an 
applicant has 180 days from the date of notification of an 
indebtedness in order to request relief from recovery of 
overpayments from pension benefits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.963(b), 3.1(q) (2003).  The 180-
day period can be extended if the individual requesting a 
waiver demonstrates that there was a delay in the receipt of 
the notice as a result of an error by VA or the postal 
authorities or due to other circumstances beyond his control.  
If the requester substantiates a delay, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. §§ 
1.963(b), 3.1(q) (2003).

Historically, the RO awarded the veteran pension benefits by 
rating decision dated in August 1994.  This rating decision 
also proposed to find the veteran incompetent for VA 
purposes, but the veteran was not ultimately found to be 
incompetent until rating action dated in March 1998.  The 
notice that accompanied the August 1994 rating decision 
informed him that his pension award was based on his reported 
income of 0 dollars from 1993 and of his duty to notify VA 
immediately if his income changed.   

The veteran was notified in December 1995 that, based on 
computer matching reflecting previously unreported income 
from the Social Security Administration, there was to be a 
proposed adjustment in his VA pension award and that an 
overpayment would be created as a result of this adjustment.  
By letter received in December 1995, the veteran stated that 
he agreed with this adjustment.  
According to a highlighted notation on a computer generated 
form contained in the left side of the claims file, which 
lists the veteran's last known (and still current) address of 
record, a January 28, 1996, letter informed the veteran of 
the overpayment of pension benefits ($9,519.00) that had been 
created as a result of this adjustment in his pension award.  
This letter also would have informed the veteran that that he 
could seek a waiver of the overpayment and notified him of 
his procedural and appellate rights.  

It is not indicated that the January 28, 1996, letter was 
returned as undeliverable, and the appellant does not 
contend, nor does the evidence show, that the veteran was not 
notified of the debt.  In addition, the appellant does not 
contend, nor does the evidence show, that there was a delay 
in the receipt of the notice as a result of an error by VA or 
the postal authorities or due to other circumstances beyond 
the veteran's control.  Absent clear and convincing evidence 
to the contrary, public officials, including postal 
personnel, are presumed to have discharged their duty.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, 
the Board finds that the veteran did receive the January 28, 
1996, letter that informed him of the overpayment in 
question.  There is of record no correspondence which can be 
construed as a request for waiver received within the 180 
days after this notice.  

Thereafter, the veteran incurred two subsequent overpayments 
and, as explained clearly and succinctly by the RO in the 
April 2003 supplemental statement of the case, recovery of 
payment of these two subsequent debts was ultimately waived.  
The RO also, by letter dated in October 1999, provided the 
veteran an audit of his account as requested by the Board in 
its July 1999 remand, and of the exact amount of the three 
overpayments incurred by the veteran.  Another letter from 
the RO dated in October 1999 informed the veteran that waiver 
of recovery of the "first" debt in question was not 
possible because he did not request a waiver of this debt in 
a timely fashion.  With respect to this debt, a payment plan 
was implemented which ultimately resulted in recoupment of 
the entirety of the first debt of $9,510.00.  

In the May 2003 substantive appeal, it was contented that 
waiver of recovery of the debt in question, or the "first" 
debt in the amount of $9,519.00, was warranted because of 
"confusion" surrounding the debt, problems with the English 
language, and the disability of the veteran which renders him 
incompetent for VA proposes.  Even if the Board were to 
accept these assertions as true, such circumstances would 
not, under the law, give the Board the authority to extend 
the 180 day filing period, as persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]regulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947)]. 

While the Board acknowledges the finding with regard to the 
veteran's competency, even assuming for the sake of argument 
that this fact alone could possibly form a basis for waiving 
the 180-day filing period requirement, the veteran was not 
found to be incompetent by VA until well after the 
notification of the debt in question.  Again, the veteran at 
the time this debt was created was in "agreement" with the 
adjustment in his pension award which resulted in the 
overpayment in question.  (See VA Form 231-4138 dated 
December 27, 1995).  In short, the Board finds the legal 
criteria cited above to be controlling in this case, and as 
the request for waiver of the debt in question was not timely 
filed, the Board may not address the merits of the case or 
consider factors of equity and good conscience, such as 
financial hardship.  



ORDER

The request for the waiver of recovery of an overpayment 
calculated in the amount of $9,519.00 is denied as not timely 
filed.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



